UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4283



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWAYNE LEIGH CARR,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-345)


Submitted:   October 19, 2005          Decided:     November 23, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dwayne Leigh Carr appeals his forty-six month sentence

imposed following his guilty plea to possession of a firearm after

having been convicted of a felony, in violation of 18 U.S.C.

§ 922(g)(1) (2000).    We affirm.

            Carr contends that the sentence imposed by the district

court was not reasonable.     After United States v. Booker, 125 S.

Ct. 738 (2005), courts must calculate the appropriate guideline

range, consider the range in conjunction with other relevant

factors under the guidelines and 18 U.S.C. § 3553(a) (2000), and

impose a sentence.     If a court imposes a sentence outside the

guideline range, the district court must state its reasons for

doing so.     United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005).   This court should review a sentence imposed pursuant to

§ 3553 to determine whether it is reasonable.     Booker, 125 S. Ct.

at 764-67.

            The district court imposed a sentence within the advisory

guidelines range and below the statutory maximum* for the offense

and considered the relevant factors under § 3553(a).    We have been

given no reason why the sentence imposed was not reasonable.     Cf.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005)

(citing Booker, 125 S. Ct. at 764-65, 767) (noting after Booker,



     *
      The statutory maximum for 18 U.S.C. § 922(g)(1) (2000) is ten
years. See 18 U.S.C. § 924(a)(2) (2000).

                                - 2 -
sentencing courts should determine the sentencing range under the

guidelines, consider the other factors under § 3553(a), and impose

a reasonable sentence within the statutory maximum).          Accordingly,

we affirm Carr’s sentence.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -